UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

MAKETA S. JOLLY,

                                      Plaintiff,
                                                                    1:19-CV-1317
v.                                                                  (DNH/TWD)


EXCELSIOR COLLEGE,

                              Defendant.
_____________________________________________

APPEARANCES:

MAKETA S. JOLLY
Plaintiff, pro se
42 Kingston Terrace
Aston, Pennsylvania 19014

THÉRÈSE WILEY DANCKS, United States Magistrate Judge

                                             ORDER

       Maketa S. Jolly (“Plaintiff”) originally filed her complaint and application to proceed in

forma pauperis on May 21, 2019, in the United States District Court for the Eastern District of

Pennsylvania. (Dkt. No. 1.) The Honorable Joel H. Slomsky, United States District Judge,

granted Plaintiff leave to proceed in forma pauperis and considered whether her complaint

satisfied 28 U.S.C. § 1915(e)’s sufficiency standards. (Dkt. No. 4.) To that end, Judge Slomsky

dismissed Plaintiff’s claims against the State of Vermont, the State of New Jersey, the Vermont

Board of Nursing, the New Jersey Board of Nursing, Phyliss Mitchell and Joanne Leone with

prejudice. (Dkt. No. 5.) He further dismissed Plaintiff’s claims for injunctive and declaratory

relief against those defendants without prejudice to replead “in a court where venue is

appropriate.” Id. The Court did, however, find Plaintiff’s claims against Excelsior College
survived initial review and required a response. Id. This case was thereafter transferred to the

Northern District of New York pursuant to 28 U.S.C. § 1406(a). Id.

        After the case was transferred, Plaintiff was given an opportunity to file an amended

complaint, “which must be a complete pleading, to reassert injunctive and declaratory relief

against the remaining defendant.” (Dkt. No. 11.) On November 7, 2019, Plaintiff filed what was

docketed as an “Amended Complaint” but what is internally labeled as a “MOTION FOR

DECLARATORY JUDGMENT AND MEMORANDUM IN SUPPORT THEREOF.” (Dkt.

No. 13.) Notably, this filing does not restate her other claims against Excelsior College but

rather appears to be a stand-alone motion seeking relief. However, any such motion is premature

given that the complaint has not been served.

        Given the circumstances, the so-called “Amended Complaint” will be stricken from the

record and the Court will consider the original complaint (Dkt. No. 1) as the operative pleading

and order service.

        WHEREFORE, it is hereby

        ORDERED that Plaintiff’s “Amended Complaint” (Dkt. No. 13) be stricken from the

record; and it is further

        ORDERED that the Clerk shall issue a summons and forward it, along with a copy of the

complaint and a packet containing General Order 25, which sets forth the Civil Case

Management Plan used by the Northern District of New York, to the United States Marshal for

service upon Excelsior College; and it is further

        ORDERED that a formal response to Plaintiff’s complaint be filed by Defendant as

provided for in the Federal Rules of Civil Procedure subsequent to service of process on

Defendant; and it is further




                                                    2
       ORDERED that all pleadings, motions and other documents relating to this action must

bear the case number assigned to this action and be filed with the Clerk of the United States

District Court, Northern District of New York, 7th Floor, Federal Building, 100 S. Clinton St.,

Syracuse, New York 13261-7367. Any paper sent by a party to the Court or the Clerk must

be accompanied by a certificate showing that a true and correct copy of same was served

on all opposing parties or their counsel. Any document received by the Clerk or the Court

which does not include a proper certificate of service will be stricken from the docket.

Plaintiff must comply with all requests by the Clerk’s Office for any documents that are

necessary to maintain this action. All parties must comply with Local Rule 7.1 of the Northern

District of New York in filing motions. Plaintiff is also required to promptly notify the

Clerk’s Office and all parties or their counsel, in writing, of any change in his address; his

failure to do so will result in the dismissal of this action; and it is further

       ORDERED that the Clerk serve a copy of this Order and General Order 25 on Plaintiff.


Dated: February 11, 2019
       Syracuse, New York




                                                  3
